DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figures 9, 10, and 12, reference character “60” should read --61-- for consistency with the specification.
Figure 36, reference character “68” should read element --58-- for consistency with paragraph 0044 of the specification.
Figure 47, reference character “20” should read --18-- for consistency with paragraph 0041 of the specification.
Figure 61, reference characters “96” should read --98--, and reference character “98” should read --96--
Figure 66, reference character “106” points to the “slots 108” and paragraph 0056 of the specification designates reference character “106” as a “distal concave opening” of the “press head 22”. Figure 66 reference character “106” should be amended in accordance with the resolution of drawing objection found in Section 6 of this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “89”
Reference character “85” from figure 44 is not found in the specification. Examiner suggests amending paragraph 0050, line 4, “The crests” to read --The crests 85--.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements in the drawings as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Reference character “116” described as an “exterior side wall” of the thorn in paragraph 0054 of the specification.
Reference character “104” described as “inner face 104” of the lock ring (24) as described in paragraph 0057 of the specification. It is noted that reference character “104” should be addressed with Section 5 of this Office Action.
Reference character “156” as described in paragraph 0059 of the specification should be shown in figure 83.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate as the “second step 104” in figure 58 and paragraph 0056, “proximal end 104” in paragraph 0056, and “inner face 104” in paragraph 0057.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate as the “slots 108” in figure 68 and paragraph 0057, and “through bore 108” in figures 74, 77 and 79 and paragraphs 0058-0059.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "126"
The drawings and the specification are objected to under 37 CFR 1.83(a) and 37 CFR 1.75(d).  The drawings must show every feature of the invention specified in the claims and the specification must provide proper antecedent basis for the claimed subject matter.  Therefore, the “evenly radially spaced locking lugs” of the press head from claim 5 must be shown and discussed or the feature canceled from the claim(s).  No new matter should be entered.
The drawings and the specification are objected to under 37 CFR 1.83(a) and 37 CFR 1.75(d).  The drawings must show every feature of the invention specified in the claims and the specification must provide proper antecedent basis for the claimed subject matter.  Therefore, the “arced grooves” of the lock ring from claim 7 must be shown and discussed or the feature canceled from the claim(s). Figures 66 and 68, and paragraph 0057 of the specification illustrate/discuss the lock ring having slots in the form of grooves, but said slots are not arced. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0043, lines 2, 4-5, 9, 11, and 14, “thrust bearing 38” should read --thrust bearing 12--.
Paragraphs 0042 and 0044, lines 4-5, “main housing 30” should read --main housing 4--.
Paragraph 0057, line 4, “the head collar 22” should read --the head collar 20--.
Paragraph 0057, line 6, “the convex knife edged face 94” should read --the concave knife edges face 94--.
Paragraph 0058, line 7, “with a distal exterior diameter 122” should read --with a distal exterior diameter-- by removing the reference character “122”.
Paragraph 0058, line 9, “with an intermediate external dimeter 124” should read --with an intermediate external diameter-- by correcting the typographical error and removing the reference character “124”.
Paragraph 0062, page 20, line 9, “the convex knife face 94” should read --the concave knife face 94--.
Paragraph 0062, lines 13-14, “the pressure head 220” should read --the pressure head 22--.
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
The claims should match verb tenses, e.g. claim 1, “end face having a concavity”, “said knifed end face has…”; claim 2 “said concave linear bars have concave linear edges”…
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “with a threaded, larger diameter locking region formed centrally on an exterior side surface thereof”. It is unclear what element recitation “thereof” is referring to, i.e. the cylindrical body, distal end, or proximal end.
Claim 1 sets forth “a concave, knifed distal end face”, it is unclear if said “end face” is a standalone component of the claimed “press head assembly”, or it is meant to further define the previously set forth “distal end” of the cylindrical body. During examination, claim 1 is interpreted as “a press head assembly” comprising --a press head having a cylindrical body with a distal end… said distal end having a concave end face--.
Claim 1 sets forth “a concave, knifed
Claim 1 recites “to match a convexity of a proximal end of an expeller”, it is unclear if recitation “an expeller” is meant to refer to the previously set forth “expeller” of the preamble, or it is meant to set forth an additional expeller.
Claim 1 recites “used to lock said press head at a correct location to set a head volume between said press head and said expeller”. Regarding recitation “used to lock”, it is unclear what element said recitation is referring to. Regarding recitations “said press head”, it is unclear if said recitations are referring to the “press head assembly” or the “cylindrical body”. Please see claim 1 interpretation found in Section 14.b of this Office Action.
Claim 2 recites “having an included angle of 90 degrees or less”, it is unclear what element recitation “having” is further defining.
Claim 2 recites “forming concave corners along a length of said concave linear bars”. It is unclear if recitation “concave corners” is referring to the same structure as the previously set forth “concave linear edges” of the concave linear bars, or if said “concave corners” and “concave linear edges” are different structures.
Claims 3-6 recite “said press head”, it is unclear if said recitation is referring to the “press head assembly”, or the “cylindrical body”. Please see claim 1 interpretation found in Section 14.b of this Office Action.
Claim 4 recites “said press head has an external thread formed at said proximal end
Claims 5 and 6 recite “evenly radially spaced locking lugs” and “evenly radially spaced locking orifices”, respectively. Regarding the terms “locking”, the metes and bounds of said terms are unclear. The claims do not describe if said terms are referring to a functional feature or a structural feature of said lugs and orifices.
Claim 7 recites “said circular lock ring has a set of arced grooves cut through an exterior periphery circular ring configuration.” Regarding recitation “arced grooves”, it is unclear if said recitation is meant to refer to --grooves-- or --slots--, or if the claim is meant to further define the press head instead, because figures 60 and 68 illustrate the press head having arced grooves/slots, not the lock ring. Regarding recitation “an exterior periphery circular ring configuration”, it is unclear if said recitation is meant to simply recite --an exterior periphery of the circular lock ring-- or it is meant to set forth a different structural configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dirk (DE 19608379 A1) in view of Ivan (RO 109441 B1) and Anderson (US 1871833 A).
Regarding claim 1, Dirk discloses a press head assembly (figure 1 as annotated below) for operational engagement with an expeller (6) of a tunable seed oil press comprising:
a press head having a one piece, circular cylindrical body (figure 1, i.e. the press head (4) having a single piece, cylindrical body; attached translation: paragraph 0020, lines 197-198, i.e. the screw housing is cylindrical, which the press body abuts against), a distal end and a proximal end (figure 1 as annotated below), with a larger diameter locking region (figure 1 as annotated below) formed centrally on an exterior side surface of said cylindrical body;
a concave, knifed distal end face having a concavity to match a convexity of a proximal end of an expeller (as best as understood, figure 1, i.e. the distal end (14) of the press head (4) is cut into a concave shape that substantially matches a convex end of the expeller (6); paragraph 0022, lines 222-225, i.e. a concave end face); and
a circular lock ring matingly engaged on said locking region of the press head (figure 1 as annotated below).
Dirk does not explicitly disclose said locking region and the lock ring having threads. However, in the same field of endeavor, Ivan teaches a press head assembly (figure 3) comprising a press head (12) and a lock ring (15), wherein said press head having a central larger diameter lock region with threads and a lock ring having threads matingly engaged with said lock region (figure 3; attached translation: column 2, lines 25-29, i.e. screw press components are fastened by threads), and the lock ring used to lock the press head at a desired location to adjust a head volume between the press head and an expeller (column 4, i.e. “The crushing space is adjusted through the crushing of the crushing body 13 of the body of the gates 12 and its locking optimal position, by means of nut 15”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the components, including the press head and the lock ring, of Dirk to have threaded surfaces as taught by Ivan, in order to matingly engage different components of the screw press together (column 2, lines 25-29).
Dirk also discloses concave linear grooves cut into the concave end face of the press head (figure 1 as annotated below, i.e. grooves illustrated as indented lines spaced from the concave end face (14), where the indented lines substantially follow the curvature of the concave end face (14), but with a greater departure angle compared to the departure angle of the end face (14)). Dirk does not disclose the grooves being in the form of a set of evenly radially spaced, alternating identical linear troughs and concave linear bars. However, in the same field of endeavor, Anderson teaches a press head (figures 6) comprising grooves formed by a set of evenly radially spaced, alternating identical linear troughs (19) and linear bars (18).


    PNG
    media_image1.png
    807
    812
    media_image1.png
    Greyscale

Annotated Figure 1 of Dirk

Regarding claim 2, as best as can be understood, the combination of Dirk, Ivan, and Anderson teaches wherein said concave linear bars have concave linear edges formed at a concave top face (Dirk: paragraph 0022, lines 222-225, i.e. the end face of the press head is concave, which equates to top surfaces of said linear bars being concave). The previous combination does not teach the top face of the concave linear bars forming a 90° angle with respect to walls of the concave troughs. However, in the same field of endeavor, Anderson teaches a press head having top surfaces of linear bars forming an angled corner of 90° with respect to walls of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the concave bars and troughs of Dirk to have 90° corners as taught by Anderson, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely press heads having grooves with sharp corners to facilitate the compaction and removal of the workpiece from a screw press. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Regarding claim 3, Dirk further discloses wherein said press head (figure 1, element 4) has a central through bore (17) having a distal end and a proximal end, said central through bore having an internal diameter that increases in two regions from said distal end to said proximal end of said through bore (figure 1, i.e. the central bore (17) has two internal steps resulting in internal diameter increases from the distal end to the proximal end, said stepped structure configured to accept a thorn housing (16)).

Regarding claim 4, as best as can be understood, the combination of Dirk and Ivan further teaches wherein said press head has an internal thread formed a proximal region to engage an external thread of a thorn housing (Dirk: figure 1; Ivan: figure 3).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk in view of Ivan, Anderson, and Kim (KR 20190000668 U).
Regarding claim 5, the combination of Dirk, Ivan, and Anderson teaches grooves formed on a planar proximal face of the press head (Dirk: figure 1 as annotated above). The combination does not explicitly disclose said grooves forming a set of identical, evenly radially spaced locking lugs therebetween. However, in the same field of endeavor, Kim teaches a threaded cylindrical body (figure 1, element 10, i.e. a cylindrical nut having internal threads) having evenly radially spaced grooves (9) that form evenly radially spaced lugs (11) therebetween said grooves (9), wherein said lugs (11) are used to engage a lock key (20) to facilitate the rotation of said cylindrical body (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the press head proximal face grooves of Dirk to be evenly radially spaced apart to form evenly spaced lugs as taught by Kim, in order to facilitate the rotation of the cylindrical body (figure 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk in view of Ivan, Anderson, and Hewitt et al. (hereinafter Hewitt; US 20170107447 A1).
Regarding claim 6, the combination of Dirk, Ivan, and Anderson teaches grooves formed on a planar proximal face of the press head (Dirk: figure 1 as annotated above). The combination does not teach the proximal face having a set of identical, evenly radially spaced locking orifices. However, in the same field of endeavor, Hewitt teaches a press head (figures 4, 5, and 8, element 14) comprising a proximal face having a set of four identical, evenly radially spaced orifices (figures 4 and 5, i.e. the proximal face of the press head (4) has four evenly spaced orifices).
. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk in view of Ivan, Anderson, and Young-Ki (hereinafter Young; US 6637323 B2).
Regarding claim 7, the combination of Dirk, Ivan, and Anderson teaches a set of at least two grooves cut through an exterior periphery of the lock ring (Dirk: figure 1 as annotated above). The combination does not teach said grooves being arced. However, in the same field of endeavor, Young teaches a lock ring (figure 5, element 16) for a press head (9), said lock ring (16) comprising arced grooves (figure 5) to facilitate the rotation of said lock ring.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the lock ring grooves of Dirk to be in the form of arced grooves as taught by young, in order to facilitate the rotation of the lock ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8474374 B2, a press screw comprising a conical press head (figures 15-18)
US 6394377 B1, a press screw comprising a conical press head (figures 2, element 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725